     Case: 1:19-cv-01983 Document #: 14 Filed: 04/18/19 Page 1 of 2 PageID #:27



                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF ILLINOIS
                                     EASTERN DIVISION


 JOUREY NEWELL and JAMES
 EVERETT SHELTON,

          Plaintiffs,
                                                Case No. 1:19-cv-01983
    v.
                                                Honorable Andrea R. Wood
 GOHEALTH, LLC,
                                                Jury Trial Demanded
          Defendant.


                        DISCLOSURE OF DEFENDANT GOHEALTH, LLC
                          PURSUANT TO FED. R. CIV. P. 7.1 AND LR 3.2

         Defendant GoHealth, LLC hereby discloses under Fed. R. Civ. P. 7.1 and Local Rule LR

3.2 as follows:

         1. GoHealth, LLC is a wholly owned subsidiary of Norvax, LLC; and

         2. Norvax, LLC is not a publicly held entity, and GoHealth LLC has no publicly held

            affiliates.

Date: April 18, 2019                                GOHEALTH, LLC


                                                    By: /s/ Tomas M. Thompson
                                                           One of its attorneys

                                                           Martin W. Jaszczuk
                                                           Tomas M. Thompson
                                                           Seth H. Corthell
                                                           JASZCZUK P.C.
                                                           311 S. Wacker Dr., Suite 3200
                                                           Chicago, Illinois 60606
                                                           Telephone: 312-442-0509
                                                           mjaszczuk@jaszczuk.com
                                                           tthompson@jaszczuk.com
                                                           scorthell@jaszczuk.com
                                                           Attorneys for Defendant
     Case: 1:19-cv-01983 Document #: 14 Filed: 04/18/19 Page 2 of 2 PageID #:28



                                CERTIFICATE OF SERVICE

       I, Tomas M. Thompson, an attorney, certify that I caused the foregoing DISCLOSURE
OF DEFENDANT GOHEALTH, LLC PURSUANT TO FED. R. CIV. P. 7.1 AND LR 3.2 to be
served upon all persons and entities registered and authorized to receive such service through the
court Case Management / Electronic Case Files (CM/ECF) system on this April 18, 2019.


                                                            /s/ Tomas M. Thompson




                                                2
